Citation Nr: 1502233	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This issue was remanded in March 2014 for a hearing at the request of the Veteran.  The Veteran's video-conference hearing was rescheduled for July 21, 2014, but he did not appear for the proceeding.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has recharacterized the Veteran's claim of entitlement to service connection for a bipolar disorder as one for an acquired psychiatric disorder, in light of the various psychiatric disorders and symptoms claimed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported receiving treatment for psychiatric and substance abuse problems at numerous different facilities since his separation from service.  On remand, these records should be obtained, including from Hurley Medical Center, Clarion Hospital , Colombia, Willow Center, Sacred Heart, Insight, James Rhee, M.D., and Dr. Andy Uhol (spelling?).  

Additionally, the Veteran appears to be in receipt of Social Security disability benefits.  (See March 2009 VA treatment record).  His date of birth (October 1948) subtracted from the earliest known date from the claims file of receipt of SSA benefits (March 2009), reflects he was 61 years old at the time of receipt of disability benefits.  Accordingly, the possibility that SSA records could contain evidence relevant to his claim, especially concerning any psychiatric diagnosis, cannot be foreclosed absent a review of those records.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, remand is necessary to obtain the Veteran's SSA records.

Finally, any recent VA treatment records should be obtained, in addition to the Veteran's service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, dated prior to October 2001 and dated since August 2012.

2.  Ask the Veteran to identify all private medical care providers that have treated him for any psychiatric problems since November 1970, to include, but not limited to:  Hurley Medical Center, Clarion Hospital , Colombia, Willow Center, Sacred Heart, Insight, James Rhee, M.D., and Dr. Andy Uhol (spelling? see VA Form 21-4138 received in September 2010).  Obtain all records that he adequately identifies.

3.  Obtain the Veteran's service personnel records.  If there are no records, documentation used in making that determination should be set forth in the claims file.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.

5. Next, review the claims folder and make a determination as to whether a VA examination is warranted in accordance with 38 C.F.R. § 3.159(c)(4).  If so, schedule the Veteran for an appropriate VA examination 

6. Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

